Dear Mr. Bonner:
Please be advised that the office of the Attorney General is in receipt of your letter wherein you asked whether a Justice of the Peace can retain the power to perform marriage ceremonies after serving less than eighteen years and refraining from seeking re-election.
Previous Attorney General Opinion 99-419 cites La.R.S. 9:203, which provides Justices of the Peace with the authority to perform marriage ceremonies, is as follows:
    La.R.S. 9:203. Officiant; judges and justices of the peace
    Judges and justices of the peace may perform marriage ceremonies within the following territorial limits:
(1)  A justice of the supreme court within the state;
(2)  A judge of a court of appeals within the circuit;
(3)  A judge of a district court within the district;
    (4) A judge of a family court, juvenile court, parish court, city court, or, in Orleans Parish, a municipal or traffic court, within the parish in which the court is situated; and
    (5) A justice of the peace within the parish in which the court of that justice of the peace is situated, and in any parish within the same supreme court district which has no justice of the peace court.
    B.  A judge's authority to perform marriage ceremonies continues after he retires.
    C. A justice of the peace who has served a total of eighteen years in that capacity, and who thereafter voluntarily retires from office or chooses not to run for reelection, shall retain his authority to perform marriage ceremonies within the territorial limits authorized in Subsection A of this Section.
D. Repealed by Acts 1997, No. 73, § 2.
However, since this opinion was released, La.R.S. 9:203 has been amended by Act 1103 in the 2001 Legislative session to read in pertinent part:
    C. A retired justice of the peace who has served a total of eighteen years in that capacity shall retain his authority to perform marriage ceremonies within the territorial limits authorized in Subsection A of this Section provided he registers to perform such ceremonies required by R.S. 9:204.
The amendments to La.R.S. 9:203 extend the authority to perform marriage ceremonies to any Justice of the Peace who completes eighteen years of services prior to retirement.  Therefore, while the legislative amendment maintains the requirement of eighteen years, it also extends the eligibility to all retired Justices of the Peace who fulfill this requirement, including those who choose not to run for reelection.
Therefore, it is the opinion of this office that only a retired Justice of the Peace, who has served eighteen years or more, is vested with the power to perform marriage ceremonies, provided they register as required by La.R.S. 9:204.
We hope this opinion sufficiently answers your question.  If we may be of further assistance, please do not hesitate to contact our office.
Very Truly Yours,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                              ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL/VC:mjb